67 So. 3d 1133 (2011)
Richard M. MORRIS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-4832.
District Court of Appeal of Florida, Fourth District.
July 27, 2011.
Rehearing Denied September 14, 2011.
Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.
Prior report: 2009 WL 6841627.
PER CURIAM.
Affirmed. See McMullen v. State, 714 So. 2d 368, 372 (Fla.1998) (recognizing "the admissibility of expert testimony regarding the reliability of eyewitness testimony is left to the sound discretion of the trial judge"); Johnson v. State, 438 So. 2d 774, 777 (Fla.1983) (finding no abuse of discretion in refusal to permit psychology professor to testify concerning common problems with eyewitness identification; "a jury is fully capable of assessing a witness' ability to perceive and remember, given the assistance of cross-examination and cautionary instructions, without the aid of expert testimony").
STEVENSON, GROSS, JJ., and STREITFELD, JEFFREY E., Associate Judge, concur.